EXHIBIT 10

SECOND AMENDED CORNING INCORPORATED
2005 EMPLOYEE EQUITY PARTICIPATION PROGRAM

1. PURPOSE AND EFFECTIVE DATE  

a) Purpose. The Corning Incorporated 2005 Employee Equity Participation Program
(the “Program” or “2005 Program”), as amended, is intended to benefit the
shareholders of Corning Incorporated (“Corning” or “the Corporation”) by
providing a means to attract, retain and reward key executives, managerial and
technical employees (including officers and employees who are directors) and
other persons who, while not employees, provide substantial advice or other
assistance or services to the Corporation and its subsidiaries (all the
foregoing individuals, collectively, are referred to as “employees”). No
non-employee member of the Corporation’s Board of Directors (the “Board”) shall
be eligible to participate in the Program. The award of shares, or options to
purchase shares of the Corporation’s Common Stock, par value $.50 per share
(“Corning Common Stock” or “Shares”), is designed to increase the recipient’s
proprietary interest in the Corporation’s success; provide incentive
compensation opportunities that are competitive with those of other similar
companies; and more closely align the recipient’s interests with the interests
of shareholders of the Corporation. The 2005 Program shall consist of two plans:
(a) the 2005 Stock Option Plan and (b) the 2005 Incentive Stock Plan
(collectively, the “Plans”).

b) Effective Date. The Program shall become effective on the date it is approved
by the affirmative vote of a majority of the votes cast at Corning’s 2008 Annual
Meeting of Shareholders (the “Effective Date”) and will continue until May 1,
2013. No shares may be optioned or awarded and no rights to receive shares may
be granted after the expiration of the 2005 Program.  

2. ADMINISTRATION  

a) Committee. The Program shall be administered by a Committee, appointed by the
Board (the “Committee”), which shall consist of no less than three of its
members, all of whom shall be “outside directors” as such term is defined in
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”) and
“non-employee directors” as such term is defined in Rule 16b-3 under Section
16(b) of the Securities Exchange Act of 1934, as amended (the “Act”). The
Committee shall select periodically the executive, managerial, technical and
other employees who shall participate in the Program and the extent of their
participation in any particular Plan under the Program and shall report such
selections and levels of participation to the Board of Directors. The Committee
may delegate certain responsibilities and powers with respect to matters not
involving officers or non-employees of the Corporation to any executive officer
or officers selected by it, except that only the Committee may grant awards or
options to non-employees. The Committee may revoke any such delegation at any
time.

b) Powers and Authority. The Committee’s powers and authority include, but are
not limited to, the ability to: select employees, including employees of any
subsidiary of the Corporation (or other similar entity in which the Corporation
has an ownership interest of at least 50%) or other entity which is not a
subsidiary but as to which the Corporation possesses a direct or indirect
ownership interest and has power to exercise management control, to receive
awards under the Program; determine the types and terms and conditions of all
awards granted, including performance and other earnout and/or vesting
contingencies; permit transferability of options to eligible third parties;
interpret the Program’s provisions; and administer the Program in a manner that
is consistent with its purpose (including the power to authorize an executive
officer of the Corporation to make grants and awards under the Program within
limits prescribed by the Committee).

c) Share Valuation. Awards denominated or made in Shares shall use as the per
share price the closing price of Corning Common Stock on the New York Stock
Exchange on the applicable date, or if Shares are not traded on such date, such
closing price on the next day on which such Shares are traded. The applicable
date shall be the day on which the award is granted (or other relevant
transaction occurs).

d) No Repricing, Cancellation, or Re-Grant of Stock Options or Stock
Appreciation Rights. Except as provided for in Section 3(d) (relating to
adjustment of Shares), the per share exercise price of any stock option or stock
appreciation right may not be decreased after the grant of the award, and a
stock option or stock appreciation right may not be surrendered as consideration
in exchange for the grant of a new award with a lower per share exercise price.
 

3. SHARES SUBJECT TO THE PROGRAM AND ADJUSTMENTS  

a) Shares Available for Delivery. The Shares subject to options, grants or
incentive stock rights under the Program shall be Corning Common Stock, either
authorized but unissued or issued and held in treasury or such other securities
as may be issued by the Corporation in substitution therefor. Subject to
Section 3(d), the total amount of Shares which may be (i) sold pursuant to
options granted under the 2005 Stock Option Plan and (ii) granted, or issued
pursuant to incentive stock rights awarded under the 2005 Incentive Stock Plan
(subject to the additional share limit set forth in Section 3(b)), shall not
exceed the following:  

(i) the sum of:  



  (A)   The actual number of Shares remaining available for option or grant
under the 2000 Employee Equity Participation program, plus



  (B)   An additional number of Shares, which when added to the actual total
number of Shares remaining available in Section 3(a)(i)(A) above, shall not
exceed 115,000,000 Shares in total;

 

(ii) The following Shares granted under the 1994 Employee Equity Participation
Program, the 1998 Program, and the 2000 Program (collectively referred to as the
“Prior Programs”) or the 2005 Program shall be made available for subsequent
grants or awards under the 2005 Program:  



  (A)   Shares that are forfeited or expire for any reason,



  (B)   Shares that are canceled without delivery; and



  (C)   Shares covered by an award (or portion of an award) that is settled in
cash.

 

(iii) The following shall increase the maximum number of Shares available for
option or grant under the Program:  



  (A)   Shares issued or options granted through the settlement, assumption or
substitution of outstanding awards or obligations to grant future awards as a
condition of the Corporation acquiring, merging or consolidating with another
entity; and



  (B)   Shares that are unallocated and available for grant under a stock plan
assumed by the Corporation in connection with the merger, consolidation, or
acquisition of another entity by the Corporation and/or its subsidiaries, based
on the applicable exchange ratio.

 

b) Other Program Limits. Subject to Section 3(d), the following additional
maximums are imposed under the Program in addition to the overall limit of
Shares under the Program as described in section 3(a)(i) above:  

(i) The maximum number of Shares that may be issued in conjunction with stock
options intended to comply with Section 422 of the Code (“Incentive Stock
Options”) shall be 50,000,000;

(ii) The maximum number of Shares that may be issued in conjunction with the
2005 Incentive Stock Plan, as set forth in Section 6 below, shall be 32,000,000
calculated as set forth in Section 3(a) above;

(iii) The maximum aggregate number of Shares that may be granted to any one
individual pursuant to Sections 5 and 6 with respect to stock awards not subject
to the performance goals of Section 8 shall not exceed 7,000,000 Shares over the
life of the Program; and

(iv) The maximum annual stock and/or cash award (determined at the date of
grant) for any performance period intending to qualify under Section 162(m) of
the Code that may be made to any one individual is $15,000,000.  

c) Payment Shares. Subject to the limitations on the number of Shares that may
be delivered under the Program overall and as set forth in Section 3(a) above,
without regard to the Program limits as set forth in Section 3(b), the Committee
may, in addition to granting awards under Sections 5 and 6, use available Shares
as the form of payment for compensation, grants or rights earned or due under
any other compensation plans or arrangements of the Corporation or its
subsidiaries.

d) Adjustments for Corporate Transactions.  

(1) If the Committee determines that a corporate transaction has affected the
price per share of Corning Common Stock such that an adjustment or adjustments
to outstanding awards are required to preserve (or prevent enlargement of) the
benefits or potential benefits intended at the time of grant, then the Committee
shall in such manner as the Committee deems equitable, adjust: (i) the number
and kind of Shares which may be delivered under the Program pursuant to Sections
3(a) and 3(b); (ii) the number and kind of Shares subject to outstanding awards;
and (iii) the exercise price of outstanding stock options and stock appreciation
rights (but in no event below the equivalent of the fair market value of the
Shares on the date of grant). For purposes of this subsection (d)(1) a corporate
transaction shall include any stock dividend, stock split, recapitalization
split-up, spin-off or other similar occurrence.

(2) In all events not specifically covered under Section 3(d)(1) or in the event
that the Corporation is not the surviving company in a merger, consolidation or
amalgamation with another company, or in the event of a liquidation or
reorganization of the Corporation, and in the absence of the surviving
corporation’s assumption of outstanding awards made under the Program, the
Committee may provide for appropriate adjustments and/or settlements of such
grants either at the time of grant or at a subsequent date. The Committee may
also provide for adjustments and/or settlements of outstanding awards as it
deems appropriate and consistent with the Program’s purpose.  

4. TYPES OF AWARDS  

a) General. An award may be granted singularly or in combination with another
award or awards. Awards may not, however, be granted in tandem whereby exercise
or vesting of one award held by a participant cancels another award held by the
participant. Awards shall be evidenced by agreements in such form as the
Committee may from time to time approve and contain the terms set forth below
and such other terms not inconsistent therewith. The types of awards that may be
granted under the Program include:  

(i) Stock Option. A stock option, granted under the 2005 Stock Option Plan as
set forth in Section 5 below, represents a right to purchase a specified number
of Shares during a specified period at a price per share that is not less than
100% of the per share amount stipulated by Section 2(c).

(ii) Stock Appreciation Right. A stock appreciation right is a right to receive,
upon exercise of the right, an amount equal to the excess of the fair market
value on the date of exercise of each Share to which the exercise relates over
the exercise price specified in the right being exercised. Payment shall be made
solely in Corning Common Stock having a fair market value equal to the amount
determined under the preceding sentence. Stock appreciation rights are granted
under the 2005 Stock Option Plan as set forth in Section 5 below.

(iii) Stock Award. A stock award is a grant of Shares or of a right to receive
Shares (or their cash equivalent or a combination of both) in the future awarded
under the 2005 Incentive Stock Plan as set forth in Section 6 below. The award
may be subject to such conditions, restrictions and contingencies as the
Committee shall determine. Such conditions, restrictions and contingencies may
include continuous service and/or the achievement of performance goals
established by the Committee as set forth in Section 8 of the Program consistent
with the requirements for deductibility of payments under Section 162(m) of the
Code.

(iv) Cash Award. A cash award is a right denominated in cash or cash units to
receive a cash payment under the 2005 Incentive Stock Plan set forth in
Section 6 below, based on the attainment of pre-established performance goals or
to a minimum restriction and/or forfeiture period and such other conditions,
restrictions and contingencies as the Committee may determine. The performance
goals to be used by the Committee for such awards shall be those as set forth in
Section 8 of the Program consistent with the requirements for deductibility of
payments under Section 162(m) of the Code.  

5. 2005 STOCK OPTION PLAN  

a) General. The Committee may from time to time grant options, including, but
not limited to, performance-based stock options and Incentive Stock Options to
purchase Shares. No stock option shall be outstanding for more than 10 years.
The Committee may also provide that options may not be exercised in whole or in
part for any period or periods of time. Incentive Stock Options may be granted
only to participants who are employees and, the aggregate Fair Market Value
(determined as of the time the option is granted) of the stock with respect to
which Incentive Stock Options are exercisable for the first time by any
participant during any calendar year (under all Incentive Stock Option plans of
the Corporation or any parent or subsidiary of the Corporation) shall not exceed
$100,000. The Shares covered by a stock option may be purchased by means of a
cash payment or such other means as the Committee may from time to time permit,
including (i) tendering (either actually or by attestation) Shares valued using
the market price set forth in Section 2(c) at the time of exercise and
(ii) authorizing a third party to sell Shares (or a sufficient portion thereof)
acquired upon exercise of a stock option and to remit to the Corporation a
sufficient portion of the sale proceeds to pay for all the Shares acquired
through such exercise and any tax withholding obligations resulting from such
exercise. Only for performance-based stock options and Incentive Stock Options
granted before February 28, 2003, the Committee may establish rules permitting a
participant paying the purchase price of an option in already-owned, freely
transferable, unencumbered Shares to receive new options to purchase Shares at
the then current market price for the same number of Shares surrendered upon
exercise of the original option and payment of related withholding taxes. In no
circumstance will the Shares subject to the new option granted be exercisable
within twelve months of the date of exercise of the original option or have a
life beyond that of the original option.

b) Stock Appreciation Rights. The Committee may grant stock appreciation rights
which permit a participant to receive Corning Common Stock in an amount equal to
the excess of the fair market value on the date of exercise of the Shares to
which the exercise relates over the exercise price of the rights being
exercised. The longest term a stock appreciation right may be outstanding shall
be ten years.

c) Assignments. Options are not assignable or transferable except for limited
circumstances such as death and, with the consent of the Committee, to certain
family members to assist with estate planning.

d) Rights of Participants. A participant shall have no rights as a shareholder
with respect to Shares covered by an option until the date of the issuance or
transfer of the Shares to him following exercise and only after such Shares are
fully paid. No adjustment will be made for dividends or other rights for which
the record date is prior to the date of such issuance or transfer, except as
provided in Section 3(d).  

6. 2005 INCENTIVE STOCK PLAN  

The Committee may from time to time award Shares of Incentive Stock or
“incentive stock rights” to eligible employees, subject to such conditions,
restrictions and contingencies as the Committee shall determine.

a) “Incentive Stock” shall be Corning Common Stock awarded pursuant to the terms
of the 2005 Incentive Stock Plan.

b) An “incentive stock right” shall, subject to the terms, conditions and
limitations of this Section 6, give the holder thereof the right to receive in
consideration of services performed for, but without payment of cash to, the
Corporation such Shares, cash or a combination of the two as the Committee may
determine.

c) The Committee shall from time to time select, and report to the Board of
Directors, (i) the individual employees who are to receive Shares of Incentive
Stock or incentive stock rights, or a combination thereof, (ii) the number of
Shares of Incentive Stock a designated employee is to receive, either directly
or upon maturation of an incentive stock right, (iii) whether ownership of, or
any portion of, such Shares of Incentive Stock is to be vested in the designated
employee without the possibility of forfeiture or other restrictions at the time
of the Committee’s action or at one or more specified dates in the future,
(iv) whether ownership of such, or any portion of such, Shares of Incentive
Stock is to be vested in the designated employee at the time of the Committee’s
action, but subject to the possibility of forfeiture or other restrictions, and
(v) the specific dates from the date of the Committee’s award over which the
possibility of forfeiture or other restrictions are to lapse.

d) Dividends and Dividend Equivalents. An award may contain the right to receive
dividends or dividend equivalent payments, which shall vest and shall be paid at
the same time that the underlying Incentive Stock vests and is paid. Any
crediting of dividends or dividend equivalents or reinvestment in Shares prior
to vesting shall be subject to such conditions, restrictions and contingencies
as the Committee shall establish, including the reinvestment of such credit
amounts in share equivalents.

e) The Committee may determine the minimum restriction and/or forfeiture period
for Shares awarded to participants. Notwithstanding the above, Incentive Stock
or incentive stock rights subject to performance-based criteria shall have a
minimum vesting period of at least one (1) year and those that are time-based
without any performance-based criteria shall have a vesting period extending at
least three (3) years after the original date of grant. In the normal course of
operating the Program, and in the absence of a regulatory, legislative or other
significant event that might make such action desirable, the Committee shall not
accelerate vesting of Incentive Stock or incentive stock rights to periods
shorter than the minimum vesting periods described above for both
performance-based and time-based Shares.  

7. PAYMENTS  

Where the Plan permits discretion in the method of payment, a participant’s
awards or options may be settled through cash payments, the delivery of Shares,
and/or the granting of awards or options, or any combination thereof, as the
Committee shall determine. Any award or option settlement may be subject to such
conditions, restrictions and contingencies as the Committee shall determine.
Neither payments nor the recognition of any income under the Plan may be
deferred beyond the end of the year when payments are due or the income would
normally be recognized.

8. PRE-ESTABLISHED PERFORMANCE GOALS  

The performance goals that may be used by the Committee shall be: operating
profits (including EBITDA), net profits, cash flow, earnings per share, profit
returns and margins, revenues, shareholder return and/or value, stock price,
return on capital, return on assets, market value or economic value added, and
working capital. Performance goals may be measured solely on a corporate,
subsidiary, division, or business unit basis, or a combination thereof.
Performance criteria may reflect absolute entity performance or a relative
comparison of entity performance to the performance of a peer group of entities
or other external measure of the selected performance criteria. Nevertheless,
the Compensation Committee may choose different performance measures for
executive officers if the shareholders otherwise approve, if tax laws or
regulations change so as not to require shareholder approval of different
measures in order to deduct the related cash or stock payment for federal income
tax purposes or if the Compensation Committee determines that it is in the
Corporation’s best interest to grant awards not satisfying the requirements of
Section 162(m) or any successor law. Profits, earnings and revenues used for any
performance goal measurement shall exclude: gains or losses on operating asset
sales or dispositions; asset write-downs; litigation or claim judgments or
settlements; accruals for historic environmental obligations; effect of changes
in the tax law or the tax rate on deferred tax liabilities; accruals for
reorganization and restructuring programs; uninsured catastrophic property
losses; the cumulative effect of changes in accounting principles; and any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
performance appearing in the Corporation’s annual report to shareholders for the
applicable year. For awards under this Program intended to be “performance-based
compensation,” the grant of the awards and the establishment of the performance
measures shall be made during the period required under Code Section 162(m).

9. PROGRAM AMENDMENT AND TERMINATION  

a) Amendments. The Board may amend the Program, or either Plan thereunder, as it
deems necessary and appropriate to better achieve the Program’s purposes;
provided, however, that (i) the limitations set forth in Sections 3(a) and 3(b)
cannot be increased , (ii) the minimum stock option and stock appreciation right
exercise prices set forth in Section 2(c) cannot be reduced below fair market
value and (iii) any material revision (as defined by then applicable listed
company rules of the New York Stock Exchange) to the Program cannot become
effective without shareholder approval         . With the consent of the
employee affected, the Committee may amend outstanding agreements evidencing
awards under the Program in a manner not inconsistent with the terms of the
Program or either of its Plans.

b) Program Suspension and Termination. The Board may suspend or terminate the
Program or either of its Plans at any time. Any such suspension or termination
shall not of itself impair any outstanding option or award granted under the
Program or a participant’s rights regarding such option or award.  

10. TAX WITHHOLDING  

All distributions under the Program are subject to withholding of all applicable
taxes, and the Committee may condition the delivery of any Shares or other
benefits under the Program on satisfaction of the applicable withholding
obligations. The Committee, in its discretion, and subject to such requirements
as the Committee may impose prior to the occurrence of such withholding, may
permit such withholding obligations to be satisfied through cash payment by the
participant, through the surrender of Shares which the participant already owns,
or through the surrender of Shares to which the participant is otherwise
entitled under the Program.

11. CANCELLATION AND REPAYMENT  

Notwithstanding anything in the Program to the contrary, the Committee may, in
its sole discretion, in the event of a breach of contract or a serious breach of
conduct by an employee or former employee (including, without limitation, any
conduct prejudicial to or in conflict with the Corporation or its subsidiaries),
or any activity of any employee or former employee in competition with any of
the businesses of the Corporation or any subsidiary,

a) cancel any outstanding award granted to such employee or former employee, in
whole or in part, whether or not vested, and/or

b) if such conduct or activity occurs within two years (or such shorter period
as the Committee, in its discretion, may determine) before or after the exercise
or payment of an award, require such employee or former employee to repay to the
Corporation any gain realized or payment received upon the exercise or payment
of such award (with such gain or payment valued as of the date of exercise or
payment).  

Such cancellation or repayment obligation shall be effective as of the date
specified by the Committee. Any repayment obligation may be satisfied in Shares
or cash or a combination thereof (based upon the fair market value of Shares on
the day prior to the date of payment and the Committee may provide for an offset
to any future payments owed by the Corporation or any subsidiary to the employee
or former employee if necessary to satisfy the repayment obligation. The
determination of whether an employee or former employee has engaged in a breach
of contract or a serious breach of conduct or any activity in competition with
any of the businesses of the Corporation or any subsidiary shall be determined
by the Committee in good faith and in its sole discretion.

12. MISCELLANEOUS  

a) Termination of Employment and Death. The Committee may establish rules
regarding stock grants and awards in the event of termination of employment by
reason of death, total and permanent disability, retirement, spin-off or similar
event.

b) No Individual Rights. No person shall have any claim or right to be granted
an award under the Program or either of its Plans. Neither the Program nor any
action taken hereunder shall be construed as giving any employee or other person
any right to continue to be employed by or to perform services for the
Corporation or any subsidiary or related entity. The right to terminate the
employment of or performance of services by any Program participant at any time
and for any reason is specifically reserved to the employing entity.

c) Interpretation. The Committee’s interpretation and construction of any
provisions of the Program or of either of its Plans or any right, option or
award granted or contract executed under the Program or Plans shall be final
unless otherwise determined by the Board of Directors, which determination shall
be final. No member of the Board of Directors or the Committee shall be liable
for any action or determination made in good faith.

d) Unfunded Program. The Program and each Plan shall be unfunded and shall not
create (or be construed to create) a trust or a separate fund or funds. The
Program shall not establish any fiduciary relationship between the Corporation
and any participant or beneficiary of a participant.

e) Other Benefit and Compensation Programs. Unless otherwise specifically
determined by the Committee, settlements of awards received by participants
under the Program shall not be deemed a part of a participant’s regular,
recurring compensation for purposes of calculating payments or benefits from any
of the Corporation’s benefit plans or severance program. The Corporation may
adopt other compensation programs, plans or arrangements as it deems
appropriate.

f) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Program. The Committee shall determine whether cash shall be
paid in lieu of any fractional Shares.

g) Governing Law. The validity, construction and effect of the Program and any
award, agreement or other instrument issued under it shall be determined in
accordance with the laws of the State of New York without reference to
principles of conflict of law.  

IN WITNESS WHEREOF, the Corporation has caused this document covering the
Program and its Plans, as amended, to be executed by its duly authorized officer
to be effective April 24, 2008.

/s/ John P. MacMahon     

John P. MacMahon
Vice President — Global Compensation & Benefits

